
	
		II
		110th CONGRESS
		2d Session
		S. 3062
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Allard introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to modify certain
		  provisions relating to oil shale leasing.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Oil Shale Regulatory Act of
			 2008.
		2.Oil shale
			 leasing
			(a)RepealSection
			 433 of the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2152) is
			 repealed.
			(b)Final
			 regulationsSection 369(d)(2) of the Energy Policy Act of 2005
			 (42 U.S.C. 15927(d)(2)) is amended by striking Not later than 6
			 months and inserting Not earlier than 90 days.
			(c)Commencement of
			 commercial leasingSection 369(e) of the Energy Policy Act of
			 2005 (42 U.S.C. 15927(e)) is amended in the second sentence by inserting
			 , not earlier than December 31, 2011, before
			 conduct.
			
